

EXHIBIT 10.20




















































ENBRIDGE SUPPLEMENTAL PENSION PLAN


for United States Employees




(As Amended and Restated effective January 1, 2005)






























































H-571585_13.DOC




--------------------------------------------------------------------------------





TABLE OF CONTENTS
Article 1. DEFINITIONS, GENDER, AND NUMBER
2
 
 
Section 1.1. Definitions
 
 
 
Section 1.2. Gender, Number and Currency
 
 
 
Article 2. PARTICIPATION
7
 
 
Section 2.1. Who May Participate
 
 
 
Section 2.2 Time and Conditions of Participation
 
 
 
Section 2.3. Notification
 
 
 
Section 2.4. Termination and Suspension of Participation
 
 
 
Section 2.5. Missing Persons
 
 
 
Section 2.6. Relationship to Other Plans
 
 
 
Article 3. SUPPLEMENTAL RETIREMENT BENEFIT
8
 
 
Article 4. DISTRIBUTION OF BENEFITS TO PARTICIPANT .
X
 
 
Section 4.1. Time and Manner of Distributions
 
 
 
Section 4.2 Cost of Living Supplements
 
 
 
Section 4.3. Distributions on Plan Termination
 
 
 
Article 5. DEATH BENEFITS
14
 
 
Section 5.1. Death on or after Benefit Commencement Date
 
 
 
Section 5.2. Death before Benefit Commencement Date after Separation from
Service
 
 
 
Section 5.3. Death While Employed by an Affiliate, Surviving Spouse
 
 
 
Section 5.4. Death While Employed by an Affiliate, No Surviving Spouse
 
 
 
Section 5.5. Beneficiary Designation
 
 
 
Article 6. FUNDING
18
 
 





--------------------------------------------------------------------------------




Section 6.1. Source of Benefits
 
 
 
Section 6.2. No Claim on Specific Assets
 
 
 
Article 7. ADMINISTRATION AND FINANCES
16
 
 
Section 7.1. Administration
 
 
 
Section 7.2. Powers of Plan Administrator
 
 
 
Section 7.3. Actions of Plan Administrator
 
 
 
Section 7.4. Delegation
 
 
 
Section 7.5. Reports and Records
 
 
 
Section 7.6. Claims Procedure
 
 
 
Article 8. AMENDMENTS AND TERMINATION
18
 
 
Section 8.1. Amendments
 
 
 
Section 8.2. Termination
 
 
 
ARTICLE 9. MISCELLANEOUS
19
 
 
Section 9.1. No Guarantee of Employment
 
 
 
Section 9.2. Release
 
 
 
Section 9.3. Notices
 
 
 
Section 9.4. Noalienation
 
 
 
Section 9.5. Tax Liability
 
 
 
Section 9.6. Captions
 
 
 
Section 9.7. Binding Agreement
 
 
 
Section 9.8. Invalidity
 
 
 
Section 9.9. No Other Agreements
 
 
 
Section 9.10. Incapacity
 





--------------------------------------------------------------------------------




 
 
Section 9.11. Counterparts
 
 
 
Section 9.12. Participating Affiliates
 
 
 
Section 9.13. Powers Reserved to Company
 
 
 
Section 9.14. Applicable Law
 







--------------------------------------------------------------------------------





ENBRIDGE SUPPLEMENTAL PENSION PLAN


for United States Employees


Enbridge Inc. ("Enbridge"), a Canadian corporation, established the Enbridge
Senior Management Pension Plan (the "Senior Management Plan"), effective January
1, 2000. At the time of its adoption, most of the employees participating in the
Senior Management Plan who were U.S. citizens and residents ("U.S. Residents")
were employed by Enbridge (U.S.) Inc., an affiliate of Enbridge and a United
States corporation organized and existing under the laws of the state of
Delaware.


Effective January 1, 2002, Enbridge established Enbridge Employee Services,
Inc., also an affiliate ofEnbridge and a U.S. corporation organized and existing
under the laws of the state of Delaware, and transferred to it certain
individuals, including most ofthe U.S. Residents participating in the Senior
Management Plan. In connection with the establishment of Enbridge Employee
Services, Inc., sponsorship of the Senior Management Plan with respect to the
U.S. Residents has been transferred to Enbridge Employee Services, Inc.,
effective January 1, 2002. That portion of the Senior Management Plan whose
sponsorship has been transferred to
Enbridge Employee Services, Inc. shall be referred to hereinafter as the "Plan."


In general, the term "Company" as used herein means Enbridge (U.S.) Inc. for
periods prior to January 1, 2002, and Enbridge Employee Services, Inc. for
periods on or after January 1,
2002, subject to Section 9.12. (The Plan, at Section 9.12, allows certain
Affiliates ofEnbridge Employee Services, Inc. or Enbridge (U.S.) Inc. to adopt
the Plan and thereby become a "Participating Affiliate" in the Plan, in which
case, subject to the limitations set forth in Section
9.13, the term "Company," as used herein with respect to the employees of such
Participating
Affiliate, means the Participating Affiliate.)


When Enbridge established the Senior Management Plan, the document evidencing
its terms was in summary form. Enbridge Employee Services, Inc. hereby restates
the Plan to: (1) describe its terms in greater specificity; (2) rename it the
"Enbridge Supplemental Pension Plan for United States Employees;" (3) clarify
that effective January 1, 2002, the sponsor of the Plan is Enbridge Employee
Services, Inc.; and (4) provide for the payment of certain nonqualified pension
benefits for certain former employees ofEnbridge (U.S.) Inc. and for certain
special nonqualified pension benefits for specified key employees.


The Plan is a nonqualified deferred compensation plan established for the
benefit of certain executive employees of the Company. The Plan is intended to
be an unfunded plan maintained primarily for the purpose of providing deferred
compensation "for a select group of management or highly compensated employees,"
as described in Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974 ("ERISA"). It
is the intention of the Company that the Plan, as amended and restated effective
as of January 1, 2005, satisfies all of the requirements of Section 409A, with
respect to all benefits accrued hereunder as of and subsequent to January 1,
2005. If any provision herein results in the imposition of an excise tax on any
Participant under Section 409A, such provision will be reformed to avoid any
such imposition of tax in such manner as the Board determines, with the advice
of the legal counsel, to be appropriate to comply with Section 409A.




--------------------------------------------------------------------------------




Except as set forth in Addenda B and C hereto, the terms of the Plan shall apply
to
Participants who terminate employment with an Affiliate on or after January 1,
2000.


The Company has established a grantor trust, called the "Trust under the
Enbridge Supplemental Pension Plan for United States Employees," to hold assets
that the Company may set aside from time to time to provide for payment of
benefits under the Plan.



ARTICLE 1. DEFINITIONS, GENDER. AND NUMBER.


Section 1.1. Definitions. Whenever used in the Plan, the following words and
phrases have the meanings set forth below unless the context plainly requires a
different meaning, and when a defined meaning is intended, the term is
capitalized.
(a)
"Accrued Benefit" has the same meaning as in the Qualified Plan.

(b)
"Actuarially Equivalent" or "Actuarial Equivalent" has the same meaning as in
the Qualified Plan.

(c)
"Affiliate" means the Company and any entity that controls, is controlled by, or
is under common control with the Company.

(d)
"Associate Company" has the same meaning as in the Qualified Plan.

(e)
"Average Final Pay" has the same meaning as in the Qualified Plan, except that,
in determining the amount of Average Final Pay for a Senior Management Employee
who received benefits from an Affiliate's long term disability program, Base Pay
shall be deemed to have continued in the amount equal to the Participant's Base
Pay in effect immediately prior to the incurrance of the disability and shall be
adjusted annually according to increases in the U.S. Consumer Price Index, up to
a maximum of5% per year.

(f)
"Base Pay" has the same meaning as in the Qualified Plan. "Beneficiary" means
the individual (including the Participant's spouse) or entity entitled to
receive benefits under the Plan on account of the Participant's death as
designated under Section 5.5.

(g)
"Beneficiary" means the individual (including the Participant's spuse) or entity
enitled to receive benefits under the Plan on account of the Participant's death
as designated under Section 5.5

(h)
"Benefit Commencement Date" means, with respect to Plan Years beginning prior to
January 1, 2008, the "Annuity Starting Date" within the meaning of such term
under the Qualified Plan except with regard to any Participant who is a
Specified Employee as of the date of such Participant's Separation from Service,
in which case the Benefit Commencement Date shall not be earlier than the first
day of the month coincident with or next following the date that is six months
after the date of Separation from Service.With respect to Plan Years beginning
on or after January 1, 2008,



2

--------------------------------------------------------------------------------




"Benefit Commencement Date" means: (i) for a Participant whose date of
Separation from Service is prior to such Participant's 55th birthday, the first
day of the month coincident with or next following the date the Participant
attains age 60, and (ii) for a Participant whose date of Separation from Service
is on or after such Participant's 55th birthday, the first day of the month
coincident with or next following the date that is six months after the date of
Separation from Service.
(i)
"Board" means the Board of Directors of the Company as constituted at the
relevant time.

(j)
"Code" means the Internal Revenue Code of 1986, as amended from time to time and
any successor statute. References to a Code section shall be deemed to be to
that section or to any successor to that section.

(k)
"Company" means, for periods before January 1, 2002, Enbridge (U.S.) Inc., and
for periods on or after January 1, 2002, Enbridge Employee Services, Inc., or
any successor thereto, subject to Section 9.12.

(l)
"Credited Service" has the same meaning as in the Qualified Plan.

(m)
"Effective Date" means the effective date of the Plan, i.e., January 1, 2000.

(n)
"Elected Benefit Form" means, with respect to Plan Years beginning on or after
January 1, 2008, a monthly payment form which is the Actuarial Equivalent of the
Participant's Accrued Benefit payable in the Normal Benefit Form as of his
Benefit Commencement Date. The Participant may specify his Elected Benefit Form
in accordance with procedures established by the Company, to the extent such
procedures comply with the advance and subsequent election requirements of
Section 409A and Section 4.1(c), and, except as provided in Section 4.1(d), may
elect among the annuity payment options available under the terms of the
Qualified Plan; provided, however, if the Participant is entitled to a benefit
under the Qualified Plan, and the Participant's date of Separation from Service
is on or after his 55th birthday, a lump sum form of distribution shall not be
permitted. If a Participant fails to make such an election within the time
period specified in the procedures established by the Committee, then, except as
provided in Section 4.1Cd), such Participant's shall be deemed to have elected
to receive his benefit in the Normal Benefit Form.

(o)
"ERISA" means the Employee Retirement Income Security Act of 1974, as may be
amended from time to time.

(p)
"Funding Policy" means the policy adopted by the Company, as may be amended from
time to time, that sets out the Company's intentions



3

--------------------------------------------------------------------------------




(q)
"Lump Sum" means, for purposes of Section 4.l(d), a single sum payment which is
Actuarially Equivalent to the Participant's Accrued Benefit payable as of the
Participant's Benefit Commencement Date, or in the case of a benefit payable to
the Participant's Beneficiary, as of the anticipated payment date to the
Beneficiary.



(r)
"Normal Benefit Form" means, (i) with respect to a Participant who is not
married on his or her Benefit Commencement Date, a pension payable on the first
day of each month during the Participant's lifetime commencing with the Benefit
Commencement Date, and terminating with the payment for the month in which the
Participant dies, but with a minimum of one hundred eighty (180) monthly
payments (even ifthe Participant should die prior to receiving such minimum
number of payments); and (ii) with respect to a Participant who is married on
his or Benefit Commencement Date, an annuity for the life of the Participant
with a survivor annuity payable to the Participant's spouse in an amount equal
to sixty percent (60%) of the monthly amount of the annuity payable to the
Participant during the Participant's lifetime; provided, however, that if the
Participant's spouse is more than eight (8) years younger than the Participant,
the monthly amount payable to the Participant shall be

reduced by three tenths (3110) of one percent (1%) for each year that the
difference in age between the Participant and his or her spouse exceeds eight
(8) years.


With respect to Plan Years beginning on or after January 1, 2008, for any
Participant whose date of Separation from Service is on or after such
Participant's 55th birthday, the payment in the first month will be equal to the
sum of seven monthly pension payments. This initial payment will constitute
seven monthly payments for the purposes of determining the number of guaranteed
monthly payments that have been paid to, or on behalf of, the Participant.


(s)
"Participant" means a Senior Management Employee who satisfies the requirements
of Article 2 and commences participation in the Plan.



(t)    "Participating Affiliate" has the meaning set forth in Section 9.12. As
of
January 1, 2002, the following Affiliates are Participating Affiliates: (i)
Enbridge (U.S.) Inc., and (ii) St. Lawrence Gas Company Inc.


(u)    "Pensionable Bonus," for a calendar year, means:


(i)    For a Participant who was employed by an Affiliate as of
December 31, 1999, in a position of vice-president or above,
(A)
for purposes of subparagraph (a)(i)(E) of Article 3 and Section 5.2
(a)(i)(C)(z), the greater of: (x) fifty percent (50%) of the sum of the eligible
performance bonuses received by



4

--------------------------------------------------------------------------------




the Participant in the year; and (y) the lesser of the sum of the eligible
performance bonuses received by
the Participant in the year and the associated target annual performance bonus
for the Participant for.the year, and


(B)
for purposes of subparagraph (b)(i)(E) of Article 3, fifty percent (50%) of the
sum of the eligible performance bonuses received by the Participant in the year
for services performed as a Senior Management Employee.

(ii)
For a Participant who is not described in paragraph (i), above: (A)    for
purposes of subparagraph (a)(i)(E) of Article 3 and

Section 5.3(a)(i)(C)(z), nil, and


(B)
for purposes of subparagraph (b)(i)(E) of Article 3, fifty percent (50%) ofthe
sum of the eligible performance bonuses received by the Participant in the year
for services performed after December 31, 1999, as a Senior Management Employee.



(iii)
In determining the Pensionable Bonus for a Participant who transferred to an
Associate Company from the Company for the first time prior to January 1, 1997
and whose employment ceases while he is employed by an Associate Company, the
Participant's Pensionable Bonus for benefit computation purposes shall be
limited to the Pensionable Bonus received prior to the Participant's date of
transfer.



No Pensionable Bonus shall be deemed to have been received by a Participant
during his or her period of Disability (as defmed in the Qualified Plan).


(v)
"Plan" means the "Enbridge Supplemental Pension Plan for United States
Employees" as set forth herein and as may be amended or restated from time to
time.



(w)    "Plan Administrator" means the Company.


(x)    "Plan Year" means January 1 through December 31.


(y)    "Qualified Joint and Survivor Annuity" has the same meaning as in the
Qualified Plan.


(z)    "Qualified Plan" means the Enbridge Employee Services, Inc.
Employees' Annuity Plan, as restated effective July I, 2002, or any successor
plan thereof, subject to Section 9.12.


5

--------------------------------------------------------------------------------






(aa)
"Qualified Preretirement Survivor Annuity" has the same meaning as in the
Qualified Plan.



(bb)    "Recognized Former Employer" has the same meaning as in the
Qualified Plan.


(cc)
"Recognized Former Employer Pension" has the same meaning as in the Qualified
Plan.



(dd)
"Section 409A" means Code Section 409A and regulations or other guidance
promulgated thereunder by the appropriate governmental authority.



(ee)
"Senior Management Employee" means an employee of the Company who is employed in
a position of Director or above which exceeds the minimum job classification
rating for the Company as prescribed by the President and Chief Executive
Officer of Enbridge Inc. In order to be a "Senior Management Employee," an
employee must be a member of a select group of management or highly compensated
employees within the meaning of Sections 201(2), 30l(a)(3), and 40l(a)(l) of
ERISA.



(ff)
"Separates from Service" or "Separation from Service" means the cessation of a
Participant's services as an employee of an Affiliate for any reason; provided,
however, that transfer of employment between two companies that are included in
a "controlled group" within the meaning of Code Sections 414 and 1563 will not
constitute a Separation from Service for purposes of this Plan; and provided
further that Separation from Service shall be construed and interpreted in
accordance with Section

409A and any regulations or other authoritative guidance promulgated
thereunder.


(gg)    "Service" has the same meaning as in the Qualified Plan.
(hh)    "Social Security Offset" has the same meaning as in the Qualified Plan.
(ii)    "Specified Employee" means a Participant who is a "key employee" (as
defmed in Code Section 416(i) without regard to Code Section 416(i)(5))
of the Company (or an entity which is considered to be a single employer with
the Company under Code Section 414(b) or 414(c)), as determined under Code
Section 409A at any time during the twelve (12) month period ending on December
31, but only if the Company has any stock that is publicly traded on an
established securities market or otherwise,. Notwithstanding the foregoing, a
Participant who is a key employee


6

--------------------------------------------------------------------------------




determined under the preceding sentence will be deemed to be a Specified
Employee solely for the period of April 1 through March 31 following such
December 31, except as otherwise may be required by Code Section
409A.


(jj)
"Statutory Limitations" means the limits set forth in the Code, including those
set forth in Code Sections 401(a)(17) and 415, on:, (i) the amount of an
employee's compensation that can be included in calculating his or her benefits
under a qualified retirement plan; and (ii) the benefits that an employee may
accrue under a qualified retirement plan.



(kk)    "Supplemental Retirement Benefit" has the meaning set forth in Article
J.


(ll)
"Surviving Spouse" means the person to whom the Participant has been legally
married for at least one year as of the Participant's date of death.



(mm)
"Trust" means the "Trust under the Enbridge Supplemental Pension Plan for United
States Employees," as may be amended from time to time.



Section 1.2.     Gender, Number and Currency. Except as otherwise indicated by
context, masculine terminology used herein also includes the feminine and
neuter, and terms used in the singular may also include the plural. All amounts
referenced herein are stated in United States currency.



ARTICLE 2. PARTICIPATION


Section 2.1.     Who May Participate. Except with respect to those Participants
listed on Addendum B, participation in the Plan is limited to Senior Management
Employees
who participate in the Qualified Plan. The Board shall have sole discretion to
determine whether an employee is a Senior Management Employee. The Board may
make such projections or estimates as it deems desirable in applying the
eligibility requirements, and its determination shall be conclusive.


Section 2.2.     Time and Conditions of Participation. A Senior Management
Employee shall become a Participant only upon his or her compliance with such
terms and conditions as the Company may from time to time establish for the
implementation of the Plan, including but not limited to, any condition the
Company may deem necessary or appropriate for the Company to meet its
obligations under the Plan.


Section 2.3.     Notification. The Board shall notify in writing each employee
whom it has determined to be a Senior Management Employee and explain the
rights, privileges and duties of a Participant in the Plan.


Section 2.4.     Termination and Suspension of Participation. Once an individual
has become a Participant in the Plan, participation shall continue until the
first to occur


7

--------------------------------------------------------------------------------




of: (a) payment in full of all benefits to which the Participant or his or her
Beneficiary is entitled under the Plan; or (b) the occurrence of the event
specified in Section 2.5 which results in loss of benefits. However, in the
event that it is determined that a Participant will fail to meet the eligibility
requirements for active participation during a Plan Year, as determined by the
Board in its sole discretion, the Participant's active participation in the Plan
will be suspended at the beginning of the next Plan Year. If a Participant
terminates his or her employment with the Company, he or she shall cease to be
an active Participant in the Plan. Ifthe individual again becomes employed by
the Company, the Company may permit him or her to again participate in the Plan
on an active basis, but only in accordance with such terms and conditions as the
Company may elect, in its discretion, to apply to such individual.


Section 2.5.     Missing Persons. If the Company is unable to locate a
Participant or his or her Beneficiary for purposes of making a distribution, the
amount of the Participant's benefits under the Plan that would otherwise be
considered as nonforfeitable shall be forfeited effective four (4) years after:
(a) the last date a payment of said benefit was made, if at least one such
payment was made; or (b) the first date a payment of said benefit was directed
to be made by the Company pursuant to the terms of the Plan, if no payments have
been made. If such person is located after the date of such forfeiture, the
benefits for such Participant or Beneficiary shall not be reinstated hereunder.


Section 2.6.     Relationship to Other Plans. Participation in the Plan shall
not preclude participation of the Participant in any other fringe benefit
program or plan sponsored by the Company for which such Participant would
otherwise be eligible.



ARTICLE 3. SUPPLEMENTAL RETIREMENT BENEFIT


The Plan provides a Supplemental Retirement Benefit intended to supplement the
benefit provided to a Participant under the Qualified Plan. A Participant is
entitled to receive the Supplemental Retirement Benefit if the Participant (1)
is employed by the Company on or after the Effective Date and (2) terminates
employment with an Affiliate, other than due to death. Except as set forth in
Article 5 (regarding death benefits) and Addenda Band C, the benefits described
in this Article 3 are the only benefits provided under the Plan. A Participant's
Supplemental Retirement Benefit shall be expressed in the manner set forth in
this Article 3 but shall be paid at the time and in the manner set forth in
Article 4.


The Supplemental Retirement Benefit is comprised of two parts, the first of
which relates to the Participant's Credited Service prior to the Effective Date.
This part of the benefit is described in paragraph (a), below. The second part
of the benefit relates to the Participant's Credited Service on or after the
Effective Date. This part of the benefit is described in paragraph (b), below.
The Participant's Supplemental Retirement Benefit is the sum of these two
benefit parts (provided, however, that in the case of a Participant who was not
a Senior Management Employee on the Effective Date but subsequently becomes a
Senior Management Employee, the Participant's benefit shall be limited to the
benefit described in paragraph (b)).


(a)
Benefit for Service Prior to Effective Date. The excess of the benefit described
in (i) over the benefit described in (ii).



8

--------------------------------------------------------------------------------




(i)
The benefit that would be payable to the Participant under the Qualified Plan on
the Participant's Benefit Commencement Date if:



(A)
only Credited Service accrued prior to the Effective Date was counted in the
benefit calculation;



(B)
the Participant was fully vested in his or lier Qualified Plan benefit;



(C)
the Recognized Former Employer Pension included amounts payable under the
registered and supplemental plans of Recognized Former Employers;



(D)    the Qualified Plan benefit was paid in the Normal Benefit
Form;


(E)
any adjustment for early benefit commencement under the Qualified Plan (i.e.,
benefit commencement prior to age 60) did not exceed V4 of 1% for each month by
which the Participant's age at the Benefit Commencement Date precedes age 60;
and



(F)
the Participant's Average Final Pay included the average of the highest three
(3) Pensionable Bonuses (as defined in Section 1.1(s)(i)(A) and 1.1(s)(ii)(A),
as the case may be) paid in the five (5) consecutive years of Service
immediately prior to his or her Separation from Service and was calculated
without application of the Statutory Limitations.



(ii)
The benefit that would be payable to the Participant under the Qualified Plan on
the Participant's Benefit Commencement Date if:



(A)
only Credited Service accrued prior to the Effective Date was counted in the
benefit calculation; and



(B)    the Qualified Plan benefit was paid in the Normal Benefit
Form.


(b)
Benefit for Service on or after Effective Date. The excess of the benefit
described in (i) over the benefit described in (ii).



(i)
The benefit that would be payable to the Participant under the Qualified Plan on
the Participant's Benefit Commencement Date if:

(A)    Credited Service


9

--------------------------------------------------------------------------------






(1)
included only Credited Service accrued on or after the Effective Date while the
Participant was a Senior Management Employee, and



(2)
was determined based upon a frac ional accrual method under which a Participant
is credited with a whole year of Credited Service for a Plan Year in which he or
she accrues at least 365 days of Credited Service and a fractional year of
Credited Service for a Plan Year in which he or she accrues less than 365 days
of Credited Service, where the numerator of the fraction is the number of days
actually accrued by the Participant during such year and the denominator of the
fraction is 365.



(B)
the Participant was fully vested in his or her Qualified Plan benefit at the
time of his or her Separation from Service;



(C)
the Recognized Former Employer Pension included amounts payable under the
registered and supplemental plans of Recognized Former Employers;



(D)    the Qualified Plan benefit was paid in the Normal Benefit
Form;


(E)
any adjustment for early benefit commencement under the Qualified Plan (i.e.,
benefit commencement prior to age 60) did not exceed 'l4 of 1% for each month by
which the Participant's age at the Benefit Commencement Date precedes age 60;



(F)
the Participant's Average Final Pay included the average of the highest three
(3) Pensionable Bonuses (as defined in Section l.l(s)(i)(B) and 1.1(s)(ii)CB),
as the case may be) paid in the five (5) consecutive years of Service
immediately prior to his or her Separation from Service and was calculated
without application of the Statutory Limitations; and



(G)
the Participant's Accrued Benefit was equal to two percent (2%) ofthe
Participant's Average Final Pay (as determined pursuant to (E), above)
multiplied by his or her Credited Service (as determined pursuant to (A), above)
and was calculated without the Statutory Limitations, less any

applicable reduction or offset, other than the Social
Security Offset, specified by the Qualified Plan.


10

--------------------------------------------------------------------------------






(ii)
The benefit that would be payable to the Participant under the Qualified Plan on
the Participant's Benefit Commencement Date (including any Social Security
supplements) if:



(A)
Credited Service included only Credited Service accrued on or after the
Effective Date while the Participant was a Senior Management Employee; and



(B)    the Qualified Plan benefit was paid in the Normal Benefit
Form.


For purposes of subparagraph (i)(A)(x) and (ii) of this paragraph (b), where a
change in a Participant's employment results in his or her no longer meeting the
definition of a Senior Management Employee, such Participant shall, effective
the first of the month coincident with or next following the date the
Participant is no longer considered a Senior Management Employee, cease to
accrue Credited Service under the Plan, except that if the Participant was a
Senior Management Employee as of January 1, 2001, such Participant shall, for
purposes of subparagraphs (i)(A)(x) and (ii) of this paragraph (b), be
considered to remain a Senior Management Employee for up to two (2) years
following the date of the Participant's change in employment and shall no longer
accrue Credited Service for such purposes effective the first of the month that
is two (2) years after the date of the change in employment, or such earlier
date as may be specified by the Company.



ARTICLE 4. DISTRIBUTION OF BENEFITS TO PARTICIPANT
Section 4.1.     Time and Manner of Distributions.


(a)
Participant Entitled to Benefit under Qualified Plan. With respect to Plan Years
beginning prior to January 1, 2008, if a Participant is entitled to receive a
benefit under the Qualified Plan, distribution of the Supplemental Retirement
Benefit shall commence to the Participant at the same time and in the same form
as the Participant's benefit under the Qualified Plan. With respect to Plan
Years beginning on or after January 1, 2008, the Participant's Accrued Benefit
shall be paid in the Participant's Elected Benefit Form as of



11

--------------------------------------------------------------------------------




the Participant's Benefit Commencement Date, except as provided in Section
4.1(d).


(b)
Participant Not Entitled to Benefit under Qualified Plan. With respect to Plan
Years beginning prior to January 1, 2008, if the Participant is not entitled to
receive a benefit under the Qualified Plan and the Participant terminates
employment on or after age 55, distribution of the Participant's Supplemental
Retirement Benefit will be made to the Participant in the Normal Benefit Form
commencing as soon as administratively feasible after the Participant's
Separation from Service with all Affiliates; provided, however, if the
Participant is a Specified Employee as of the date of Separation from Service,
no distribution shall be paid earlier than the first day of the seventh month
following the date of Separation from Service. If the Participant is not
entitled to receive a benefit under the Qualified Plan and the Participant
terminates employment before age 55, distribution of the Participant's
Supplemental Retirement Benefit shall be made to the Participant in the form of
a lump sum, payable as soon as administratively feasible after the Participant's
Separation from Service with all Affiliates.



With respect to Plan Years beginning on or after January 1, 2008, the
Participant's Accrued Benefit shall be paid in the Participant's Elected Benefit
Form as of the Participant's Benefit Commencement Date, except as provided in
Section 4.1(d).


(c)
Optional Forms of Benefit. If a Participant has not commenced receiving a
benefit payment under the Plan, the Participant may request, on a form provided
by the Company, that the form of distribution be changed from one type of life
annuity (within the meaning of Section 409A and authoritative guidance
thereunder) to another type of life annuity, to the extent such forms of benefit
payment are available under the Plan and the Qualified Plan.



In addition, the Participant may, at any time prior to the commencement of
benefit payments hereunder, change from the Normal Benefit Form to an
alternative Elected Benefit Form where either the Normal Benefit Form or Elected
Benefit Form is not a life annuity (within the meaning of Section 409A an
authoritative guidance thereunder); provided, however, any such election to
change the form of benefit payment:


(i)
will not be effective until at least 12 months after the date on which the
election is made; and



(ii)
in the case of an election related to a payment other than a payment due to the
Participant's death, the first payment with respect to which such election is
made is deferred to a period of not less than five (5) years from the date such
payment would otherwise have been made.





12

--------------------------------------------------------------------------------




(d)
Automatic Lump Sum Cashout. If a Participant's Lump Sum as of his Benefit
Commencement Date is $10,000 or less, such Lump Sum shall be distributed to the
Participant without his consent provided that (1) such payment constitutes the
Participant's entire interest in the Plan and (2) distribution of the
Participant's entire interest in all similar arrangements constituting
nonqualified deferred compensation plans under Section 409A is also made. Any
Lump Sum paid pursuant to this paragraph 4.1(d) shall be paid as soon as
reasonably practicable following the Participant's Benefit Commencement Date;
provided, however, ifthe Participant is a Specified Employee as of the date of
Separation from Service, no distribution shall be paid earlier than the first
day of the seventh month following the date of Separation from Service.



(e)
Actuarially Equivalent Payments. The amount of a Participant's Supplemental
Retirement Benefit payments under (a), (b), (c) and (d) above shall be
Actuarially Equivalent to the Participant's Supplemental Retirement Benefit
determined pursuant to Article 3.



(f)
Distributions Necessary for the Payment of Employment Taxes.

Notwithstanding any other provision of the Plan to the contrary, to the extent a
Participant's Accrued Benefit under the Plan is subject to tax imposed under the
Federal Insurance Contributions Act (FICA) under Code Sections 3101 and
3121(v)(2) (the "FICA Amount") prior to such Participant's Benefit Commencement
Date, a portion of the Participant's Accrued Benefit shall be distributed in
order to pay the FICA Amount as well as the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes. In no
event will the total amount distributed prior to the Participant's Benefit
Commencement Date under this Section 4.1(fl exceed the sum of the FICA Amount
and the income tax withholding related to such FICA Amount. Such distribution
will be made in accordance with procedures established by the Committee. To the
extent that such distribution is made prior to the Participant's Benefit
Commencement Date, the Participant's Accrued Benefit shall be reduced to reflect
such distribution.


(g)
Distributions Upon Income Inclusion. Notwithstanding any other provision of the
Plan to the contrary, if a Participant's Accrued Benefit under the Plan is
subject to inclusion in income for federal income tax purposes as a result of
the Plan's failure to satisfy the requirements of Section 409A, the
Participant's Accrued Benefit shall be distributed to the Participant, but only
to the extent of the amount of Accrued Benefit required to be included in income
as a result of such failure.



Section 4.2.     Cost of Living Supplements. The amount of each periodic benefit
payment to a Participant as determined pursuant to Section 4.1, shall be
increased to reflect a cost of living adjustment at the same time and in the
same manner as under the Qualified Plan.




13

--------------------------------------------------------------------------------




Section 4.3.     Distributions on Plan Termination. Notwithstanding anything in
this Article 4 to the contrary, if the Plan is terminated, distributions shall
be made in accordance with Section 8.2.



ARTICLE 5. DEATH BENEFITS


Section 5.1.    Death on or after Benefit Commencement Date. With respect to
Plan Years beginning prior to January 1, 2008, if a Participant dies on or after
his or her Annuity Starting Date under the Qualified Plan, any of the
Participant's interest remaining after his or her death shall be paid to the
Participant's Beneficiary as designated under the Qualified Plan. With respect
to Plan Years beginning on or after January 1, 2008, if a Participant dieon or
after his or Benefit Commencement Date, any of the Participant's interest
remaining after his or her death shall


14

--------------------------------------------------------------------------------




be paid to the Participant's Beneficiary, as designated pursuant to Section 5.5,
in accordance with the Participant's Elected Benefit Form.


Section 5.2.    Death before Benefit Commencement Date after Separation from
Service. With respect to Plan Years beginning prior to January 1, 2008, if a
Participant dies after the date he or she terminates employment with all
Affiliates but before his or her Annuity Starting Date under the Qualified Plan,
the Participant's Beneficiary shall be entitled to receive a death benefit under
the Plan that is Actuarially Equivalent to the Plan benefit that the Participant
would have received pursuant to paragraph (b) of Article 3 had he or she
survived. If the Participant has a Surviving Spouse, the Participant's
Beneficiary shall be the Surviving Spouse and the benefit payable pursuant to
this Section 5.2 shall be paid to the Surviving Spouse at the same time and in
the same manner as benefits are paid to the Surviving Spouse under the Qualified
Plan. If the Participant does not have a Surviving Spouse, the Participant's
Beneficiary shall be the beneficiary designated by the Participant pursuant to
Section 5.5, and the benefit payable pursuant to this Section 5.2 shall be paid
to such Beneficiary in the form of a lump sum, with payment made as soon as
administratively practicable after the Plan Administrator receives notification
of the Participant's death.


With respect to Plan Years beginning on or after January 1, 2008, if a
Participant dies after the date he or she Separates from Service but before his
or her Benefit Commencement Date, the Participant's Beneficiary shall be
entitled to receive a death benefit under the Plan that is Actuarially
Equivalent to the Plan benefit that the Participant would have received pursuant
to paragraph (b) of Article 3 had he or she survived. The benefit payable
pursuant to this Section 5.2 shall be paid to the Participant's Beneficiary in
the form of an annuity payable for the life of the Beneficiary, with payments
commencing to the Beneficiary as of the Participant's Benefit Commencement Date
as if the Participant had survived to that date. Notwithstanding the foregoing,
if the Lump Sum payable to the Participant's Beneficiary is $10,000 or less, the
Plan shall pay such Beneficiary the Lump Sum as of such date without the
Beneficiary's consent, with such payment made as soon as administratively
practicable after the Plan Administrator receives notification of the
Participant's death, but in no event later than the later of (a) December 31 of
the calendar year of the Participant's death or (b) the date that is 2Y2 months
after the date of the Participant's death.


Section 5.3.    Death While Employed by an Affiliate, Surviving Spouse. If a
Participant dies on or after the Effective Date while employed by an Affiliate
(and before his or her Benefit Commencement Date) and the Participant has a
Surviving Spouse, the Surviving Spouse shall be entitled to receive a death
benefit under the Plan comprised of two parts, the first of which relates to the
Participant's Credited Service prior to the Effective Date. This part of
thebenefit is described in paragraph (a), below. The second part of the benefit
relates to the Participant's Credited Service on and after the Effective Date.
This part of the benefit is described in paragraph (b), below. The death benefit
payable pursuant to this Section 5.3 is the sum of these two benefit parts;
provided, however, in the case of a Participant who was not a Senior Management
Employee on the Effective Date but subsequently becomes a Senior Management
Employee, the death benefit shall be limited to the benefit described in
paragraph (b). The death benefit payable to the Participant's Surviving Spouse
shall be expressed in the manner set forth in paragraphs (a) and (b), below, as
the case may be, but shall be paid in the manner set forth in paragraph (c),
below.




15

--------------------------------------------------------------------------------




(a)
Benefit for Service Prior to Effective Date. The excess of the benefit described
in (i) over the benefit described in (ii).



(i)
The Qualified Preretirement Survivor Annuity that would be payable to the
Surviving Spouse under the Qualified Plan if:



(A)
only Credited Service accrued prior to the Effective Date was counted in the
benefit calculation;



(B)
the Participant was fully vested in his or her Qualified Plan benefit at the
time of his or her death;



(C)
in determining the amount of the Qualified Joint and Survivor Annuity upon which
the Qualified Preretirement Survivor Annuity is based



(1)
the Qualified Joint and Survivor Annuity was paid in the Normal Benefit Form,



(2)
any adjustment for the Participant's death prior to the date on which the
Participant would have reached age 60 (had he or she survived) did not exceed Y4
of 1% for each month by which the Participant's age at death precedes age 60,
and



(3)
the Participant's Average Final Pay included the average of the highest three
(3) Pensionable Bonuses (as defmed in Section 1.1(s)(i)(A) and

1.1(s)(ii)(A), as the case may be) paid in the five (5)
consecutive years of Service immediately prior to his or her death and was
calculated without application of the Statutory Limitations.


(iii)
The Qualified Preretirement Survivor Annuity that would be payable to the
Surviving Spouse under the Qualified Plan if such benefit were paid in the
Normal Benefit Form and only Credited

Service accrued prior to the Effective Date was counted in the benefit
calculation.


(b)
Benefit for Service on or after the Effective Date. The Actuarially Equivalent
present value of the Participant's benefit under Section 3(b) as of the date of
his or her death (treating the Participant's date of death as the date on which
he or she terminates employment).



(c)
Manner of Benefit Payment. With respect to Plan Years beginning prior to January
1, 2008, benefits payable to the Participant's Surviving Spouse pursuant to this
Section 5.3 shall be paid to the Surviving Spouse at the same



16

--------------------------------------------------------------------------------




time and in the same manner as the Qualified Preretirement Survivor Annuity is
paid to the Participant's Surviving Spouse under the Qualified Plan (or, ifthe
Surviving Spouse is not entitled to benefits under the Qualified Plan, at the
same time and in the same manner as benefits would have been paid to the
Surviving Spouse under the Qualified Plan had he or she been entitled to such
benefits). The amount of a Surviving Spouse's benefit pursuant to this paragraph
(c) shall be Actuarially Equivalent to
the benefit determined pursuant to (a) and (b), above, as the case may be.


With respect to Plan Years beginning on or after January 1, 2008, the benefit
payable pursuant to this Section 5.3 shall be paid to the Surviving Spouse in
the form of an annuity for the life of the Surviving Spouse, commencing as of
the Participant's Benefit Commencement Date as if the Participant had survived
to that date. Notwithstanding the foregoing, if
the Lump Sum payable to the Participant's Surviving Spouse is $10,000 or less,
the Plan shall pay the Participant's Surviving Spouse the Lump Sum without the
Surviving Spouse's consent provided that (1) such payment constitutes the
Participant's entire interest in the Plan and (2) distribution of the
Participant's entire interest in all similar arrangements constituting
nonqualified deferred compensation plans under Proposed Treasury Reg. Section
1.409A-1(c) (or its successor) is also made as soon as administratively
practicable after the Plan Administrator receives notification of the
Participant's death, but in no event later than the later of (a) December 31 of
the calendar year of the Participant's death or (b) the date that is 2Y2 months
after the date of Participant's death.


(d)
Cost of Living Supplements. The amount of each periodic payment to a Surviving
Spouse or Beneficiary as determined pursuant to paragraph (c) above shall be
increased to reflect a cost of living adjustment at the same time and in the
same manner as under the Qualified Plan.



Section 5.4.     Death While Employed by an Affiliate, No Surviving Spouse.
If a Participant dies on or after the Effective Date while employed by an
Affiliate (and before his or her Benefit Commencement Date) and the Participant
does not have a Surviving Spouse, the Participant's Beneficiary shall be
entitled to receive the amount described in Section 5.3(b).
Such benefit shall be paid to the Beneficiary in a Lump Sum as soon as
administratively feasible after the Plan Administrator has received notification
of the Participant's death.


Section 5.5.     Beneficiary Designation. At the time a Participant begins
participation in the Plan, he or she may designate primary and contingent
Beneficiaries for death benefits payable under the Plan pursuant to Sections 5.2
and 5.4. Such Beneficiaries may be individuals or trusts for the benefit of
individuals. A Beneficiary designation by a Participant shall be in writing on a
form acceptable to the Plan Administrator and shall only be effective upon
delivery to, and acceptance by, the Company. A Beneficiary designation may be
revoked by a Participant at any time by delivering to the Company either written
notice of revocation or a new Beneficiary designation form. The Beneficiary
designation form last delivered to the Company prior


17

--------------------------------------------------------------------------------




to the death of a Participant shall control. In the event there is no
Beneficiary designation on file with the Company, or all Beneficiaries
designated by a Participant have predeceased the Participant, any benefits
remaining payable under the Plan pursuant to Section 5.2 or 5.4, as the case may
be, at the time of the death of the Participant shall be paid to the personal
representative of the Participant's estate upon receipt by the Company of proper
instructions. In
the event there are benefits remaining unpaid at the death of a Beneficiary and
no successor Beneficiary has been designated, the remaining balance of such
benefit shall be paid to the personal representative of the deceased
Beneficiary's estate upon receipt by the Company of proper instructions.



ARTICLE 6. FUNDING


Section 6.1.     Source of Benefits. All benefits under the Plan shall be paid
when due by the Company out of its assets or from the Trust. Any amounts which
the Company may set aside for payment ofbenefits under the Plan are the property
of the Company, except, and to the extent, provided in the Trust. The Company
will make contributions to the Trust to provide for the payment of Plan benefits
in accordance with the Funding Policy.


Section 6.2.     No Claim on Specific Assets. No Participant or Beneficiary
shall be deemed to have, by virtue ofbeing a Participant (or Beneficiary) in the
Plan any claim on any specific assets of the Company such that the Participant
(or Beneficiary) would be subject to income taxation on his or her benefits
under the Plan prior to distribution, and the rights of a Participant (or
Beneficiary) to benefits to which he or she is otherwise entitled under the Plan
shall be those of an unsecured general creditor of the Company.



ARTICLE 7. ADMINISTRATION AND FINANCES


Section 7.1.    Administration. The Company shall be the Plan Administrator for
purposes of ERISA. The Company or the Trust (at the Company's election) shall
bear all administrative costs of the Plan other than those specifically charged
to a Participant or Beneficiary.


Section 7.2.    Powers of Plan Administrator. In addition to the other powers
granted under the Plan, the Plan Administrator shall have all powers necessary
to administer the Plan, including, without limitation, powers:
(a)    to interpret the provisions of the Plan;


(b)    to establish and revise the method of accounting for the Plan; and


(c)
to establish rules for the administration of the Plan and to prescribe any forms
required to administer the Plan.



Section 7.3.    Actions of Plan Administrator. Except as modified by the Plan
Administrator, the Plan Administrator (including any person or entity to whom
the Plan Administrator has delegated duties, responsibilities or authority, to
the extent of such delegation) has total and complete discretionary authority to
determine conclusively for all parties all questions


18

--------------------------------------------------------------------------------




arising in the administration of the Plan, to interpret and construe the terms
of the Plan, and to determine all questions of eligibility and status of
employees, Participants and Beneficiaries under the Plan and their respective
interests. Subject to the claims procedures of Section 7.6, all determinations,
interpretations, rules and decisions of the Plan Administrator (including those
made or established by any person or entity to whom the Plan Administrator has
delegated duties, responsibilities or authority, if made or established pursuant
to such delegation) are conclusive and binding upon all persons having or
claiming to have any interest or right
under the Plan.


Section 7.4.    Delegation. The Plan Administrator, or any officer or other
employee of the Company designated by the Plan Administrator, shall have the
power to delegate specific duties and responsibilities to officers or other
employees of the Company or other individuals or entities. Any delegation may be
rescinded by the Plan Administrator at any time. Each person or entity to whom a
duty or responsibility has been delegated shall be
responsible for the exercise of such duty or responsibility and shall not be
responsible for any act or failure to act of any other person or entity.


Section 7.5.    Reports and Records. The Plan Administrator, and those to whom
the Plan Administrator has delegated duties under the Plan, shall keep records
of all their proceedings and actions and shall maintain books of account,
records, and other data as shall be necessary for the proper administration of
the Plan and for compliance with applicable law.


Section 7.6.    Claims Procedure. The Company shall notify a Participant in
writing within ninety (90) days of his written application for benefits of his
or her eligibility or noneligibility for benefits under the Plan. The Company
may designate a person or committee with whom benefit applications shall be
filed. If the Company determines that a Participant is not eligible for benefits
or full benefits, the notice shall set forth:


(a)
the specific reasons for such denial;



(b)
a specific reference to the provision of the Plan on which the denial is based;



(c)
a description of any additional information or material necessary for the
claimant to perfect his or her claim, and a description of why it is needed; and

(d)    an explanation of the Plan's claims review procedure and other
appropriate information as to the steps to be taken if the Participant wishes to
have his or her claim reviewed.


If the Company determines that there are special circumstances requiring
additional time to make a decision, the Company shall notify the Participant of
the special circumstances and the date by which a decision is expected to be
made, and may extend the time for up to an additional
90-day period.




17

--------------------------------------------------------------------------------




If a Participant is determined by the Company to be not eligible for benefits,
or if the Participant believes that he or she is entitled to greater or
different benefits, the Participant shall have the opportunity to have his or
her claim reviewed by the Company by filing a petition for review with the
Company within sixty (60) days after receipt by the Participant of the notice
issued by the Company. Said petition shall state the specific reasons the
Participant believes he or she is entitled to benefits or greater or different
benefits. Within sixty (60) days after receipt by the Company of said petition,
the Company shall afford the Participant (and the Participant's counsel, if any)
an opportunity to present the Participant's position to the Company orally or in
writing, and the Participant (or his or her counsel) shall have the right to
review the pertinent documents, and the Company shall notify the Participant of
its decision in writing within said
60-day period, stating specifically the basis of the decision written in a
manner calculated to be
understood by the Participant and the specific provisions of the Plan on which
the decision is based. If, because of the need for a hearing, the 60-day period
is not sufficient, the decision may be deferred for up to another 60-days period
at the election of the Company, but notice of this deferral shall be given to
the Participant.


In the event of the death of a Participant, the same procedlires shall be
applicable to the
Participant's Beneficiaries.


Notwithstanding anything in this Section 7.6 to the contrary, a claim for
benefits must be filed in a timely manner in order to be considered by the Plan
Administrator. If a claim is not filed with the Plan Administrator in a timely
manner, the claimant will not be entitled to benefits under the Plan. To be
considered timely, the claim must be filed no later than 90 days after the
claimant knew or should have known of the principal facts upon which the claim
is based. No legal action to recover Plan benefits or to enforce or clarify
rights under the Plan may be brought by any claimant on any matter pertaining to
the Plan unless the legal action is commenced in the proper forum no later than
six months after the claimant has exhausted the claims and review procedure set
forth above. In any legal action to recover Plan benefits or to enforce or
clarify rights under the Plan, all explicit and implicit determinations by the
Plan Administrator (including, but not limited to, determinations as to whether
the claim, or request for a review of a claim, was made in a timely manner)
shall be accorded the maximum deference permitted by
law.



ARTICLE 8. AMENDMENTS AND TERMINATION


Section 8.1.    Amendments. The Company (or any designated officer ofthe Company
to the extent specified by the Board in written resolutions) may amend the Plan,
in whole or in part, at any time and from time to time. No amendment may be
effective toeliminate or reduce the benefit, if any, which has accrued to a
Participant or Beneficiary under the Plan without such Participant's (or
Beneficiary) written consent. Any Plan amendment shall be filed with the Plan
documents.


Section 8.2.    Termination. The Company expects the Plan to remain in place,
but necessarily must, and hereby does, reserve the right to terminate the Plan
at any time, for any reason, by action of the Board in its discretion. Upon
termination of the Plan, 1).0 further benefits shall accrue on a Participant's
behalf under the Plan. Termination of the Plan shall not operate to


18

--------------------------------------------------------------------------------




eliminate or reduce the benefits, if any, which have accrued to a Participant
(or Beneficiary) under the Plan as of the termination date without such
Participant's (or Beneficiary's) consent. Notwithstanding anything in this
Section 8.2 to the contrary, if the Plan is terminated, Accrued Benefits will be
paid in accordance with Section 4.1, and shall not be subject to accelerated
payment as a result of the Plan's termination, unless otherwise permitted under
Section 409A.



ARTICLE 9. MISCELLANEOUS


Section 9.1.    No Guarantee of Employment. The adoption and maintenance of the
Plan by the Company shall not be deemed to be a contract of employment between
the Company and any Participant. Nothing contained in the Plan shall give any
Participant the right to be retained in the employ of the Company or to
interfere with the right of the Company to discharge any Participant at any
time, nor shall it give the Company the right to require any Participant to
remain in its employ or to interfere with the Participant's right to terminate
his or her employment at any time.


Section 9.2.    Release. Any payment of benefits to or for the benefit of a
Participant or a Participant's Beneficiaries that is made in good faith by the
Company in accordance with the Company's interpretation of its obligations under
the Plan shall be in full and complete satisfaction of any and all claims and
demands against the Company for benefits under the Plan to the extent of such
payment.


Section 9.3.    Notices. Any notice permitted or required under the Plan shall
be in writing and shall be hand-delivered or sent, postage prepaid, by first
class mail, or by certified or registered mail with return receipt requested, to
both the office of the director of Human Resources of the Company and the office
of the General Counsel of the Company, if to the Company, or to the address last
shown on the records of the Company, ifto a Participant or Beneficiary. Any such
notice shall be effective as of the date of hand-delivery or mailing.


Section 9.4.    Nonalienation. No benefit payable at any time under the Plan
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, levy, attachment, or encumbrance of any kind by any Participant or
Beneficiary.


Section 9.5.    Tax Liabilitv. The Company may withhold from a Participant's
compensation or any payment of benefits, or the Company may direct the trustee
of the Trust to withhold from any payment of benefits, such amounts as the
Company determines are reasonably necessary to pay any taxes required to be
withheld under applicable law.
Section 9.6.    Captions. Article and section headings and captions are provided
for purposes of reference and convenience only and shall not be relied upon in
any way to construe, define, modify, limit, or extend the scope of any provision
of the Plan.


Section 9.7.    Binding Agreement. The Plan shall be binding on the parties
hereto, their heirs, executors, administrators, and successors in interest.


Section 9.8.    Invalidity of Certain Provisions. If any provision of the Plan
is held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision of the Plan and the Plan shall be construed and
enforced as if such provision had not been included.


Section 9.9.    No Other Agreements. The terms and conditions set forth herein
constitute the entire understanding of the Company and the Participants with
respect to the matters addressed herein.




19

--------------------------------------------------------------------------------




Section 9.10.    Incapacity. In the event that any Participant is unable to care
for his or her affairs because of illness or accident, any payment due may be
paid to the Participant's spouse, parent, brother, sister or other person deemed
by the Plan Administrator to have incurred expenses for the care of such
Participant, unless a duly qualified guardian or other legal representative has
been appointed.


Section 9.11.    Counterparts. The Plan may be executed in any number of
counterparts, each of which when duly executed by the Company shall be deemed to
be an original, but all of which shall together constitute but one instrument,
which may be evidenced by any counterpart.


Section 9.12.    Participating Affiliates. Any Affiliate may adopt the Plan with
the permission of the Company and according to such rules as may be established
from time to time by the Company in its discretion, and thereby become a
"Participating Affiliate" in the Plan. In such case, except as set forth in
Section 9.13, the term "Company" as used herein shall mean the Participating
Affiliate, and except as set forth on Addendum D, the term "Qualified Plan" as
used herein shall mean the qualified defmed benefit pension plan maintained by
the Participating Affiliate under which its employees that are Plan Participants
accrue benefits.


Section 9.13.    Powers Reserved to Company. Notwithstanding anything in the
Plan to the contrary, the Company reserves all power and authority to, and it
shall, operate, administer, interpret, construe, amend and terminate the Plan,
including correcting any defect, supplying any omission or reconciling any
inconsistency. The Company shall have all powers necessary or appropriate to
implement and administer the terms and provisions of the Plan, including the
power to make findings of fact. The determination of the Company as to the
proper interpretation, construction, or application of any terms or provisions
of the Plan shall be fmal, binding, and conclusive with respect to all
interested persons.
Section 9.14.    Applicable Law. The Plan and all rights under the Plan shall be
governed by and construed according to the laws of the State of Delaware, except
to the extent such laws are preempted by the laws of the United States of
America.


 
ENBRIDGE EMPLOYEE SERVICES, INC.
 
By:
 
Title:
 
Date:





20

--------------------------------------------------------------------------------







Addendum A


Service Prior to Participation in the Plan


In determining the Plan benefit of the following Participants under paragraph
(b)(i) of Article 3, it shall be assumed that the Participant began accruing
Credited Service under the Qualified Plan on June 1, 2001.


Chip Berthelot
Bill Bray
Chris Kaitson
Dan Tutcher




21

--------------------------------------------------------------------------------





Addendum B


Benefit for Retired Participants


Each of the following individuals (or if applicable such individual's spouse)
shall be entitled to receive the benefit set forth opposite his name below from
the Plan notwithstanding the fact that such individual terminated his employment
prior to the Effective pate. Such individuals shall be considered Plan
Participants and shall be subject to the terms of the Plan, other than Articles
2. 3, 4 and 5. In each case, the benefit is payable in the same form as the
Participant's benefit under the Qualified Plan as elected by the Participant
prior to the Effective Date.




Name
Form of Benefit
Monthly Benefit as of
January 1, 2002
Argument, R
Joint and 50% Survivor
$288
Cochrane, W
Joint and 50% Survivor
$221
Phillips, B.
Joint and 100% Survivor
$2,778
Schram, C.
Joint and 50% Survivor
$844



The amount of each periodic benefit payment set forth above shall be increased
to reflect a cost of living adjustment at the same time and in the same manner
as under the Qualified Plan.




22

--------------------------------------------------------------------------------





Addendum C


Special Negotiated Benefits


The Company may from time to time provide special benefits for one or more of
its employees in addition to the benefits provided to him or her under the Plan.
In such case, the Company may, by separate agreement, set out the terms of that
special benefit C}.lld may specify that the special benefit is provided under
the Plan. The employee entitled to receive the special benefit shall be
considered to be a Participant in the Plan, and the terms of the Plan, to the
extent specified in the separate agreement, shall apply to him or her.




25

--------------------------------------------------------------------------------





Addendum D


St. Lawrence Gas Company Inc.
Application of Certain Plan Provisions




Except as set forth below, the term "Qualified Plan," as used in the PIwith
respect to Plan Participants who are employees of the St. Lawrence Gas Company
Inc. (the "St. Lawrence Gas Participants"), means the Pension Plan for Employees
of the St. Lawrence Gas Company, Inc. (the "St. Lawrence Pension Plan"). For
purposes of applying the Plan to such St. Lawrence Gas Participants, where a
defined term in the Plan references the "Qualified Plan" for its meaning, and
such term is not defined in the St. Lawrence Pension Plan, such term shall be
deemed to have the meaning given to a similar or analogous term in the St.
Lawrence Pension Plan. For purposes of paragraph (b)(i) of Article 3 only, the
term "Qualified Plan" as used in each place it appears therein shall mean the
"Enbridge (U.S.) Inc. Employees' Annuity Plan" and not the St. Lawrence Pension
Plan, and for purposes of this paragraph it shall be assumed that a St. Lawrence
Gas Participant was a participant in, and accruing benefits under, the Enbridge
(U.S.) Inc. Employees' Annuity Plan.


Special Benefit for Highly Compensated Employees of St. Lawrence Gas Company,
Inc.


Notwithstanding any other provision of the Plan to the contrary, any employee of
the St. Lawrence Gas Company, Inc. (a) who is excluded from participation in the
St. Lawrence Pension Plan because the employee is a Highly Compensated Employee
as defined in the St. Lawrence Pension Plan ("Highly Compensated Employee") or
(b) with respect to whom benefit accruals under the St. Lawrence Pension Plan
have ceased because the employee is a Highly
Compensated Employee shall receive a benefit under the Plan that is, when
combined with any
benefit the employee has accrued under the St. Lawrence Pension Plan, equal to
the benefit said employee would have received from the St. Lawrence Pension Plan
had he not been a Highly Compensated Employee. Unless such an employee satisfies
the requirements of Section 2.1 of the Plan, such employee shall not receive any
other benefit under the Plan.


26